Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Announces C$4.5M Private Placement Shares Issued and Outstanding: 60,097,746 TSX: MPV AMEX: MDM TORONTO and NEW YORK, July 14 /CNW/ - Mountain Province Diamonds Inc. ("Mountain Province" or the "Company") (TSX: MPV, AMEX: MDM) today announced that the Company is arranging a non-brokered private placement of up to 3 million Units at a price of C$1.50 (US$1.30) per Unit. If fully subscribed, the private placement will raise proceeds of C$4.5M. Each Unit is comprised of one common share and one-half of a common share purchase warrant. Each whole warrant will entitle the holder to acquire one additional common share at an exercise price of C$2.00 (US$1.73) within 18 months from closing. Closing is expected on or before July 31, 2009. Net proceeds from the offering will be used to support the development of the Gahcho Kue diamond project and for general corporate purposes. The securities described herein have not been, and will not be, registered under the United States Securities Act of 1933, as amended (the "U.S. Securities Act"), or any state securities laws, and accordingly, may not be offered or sold within the United States except in compliance with the registration requirements of the U.S. Securities Act and applicable state securities requirements or pursuant to exemptions therefrom. This press release does not constitute an offer to sell or a solicitation of an offer to buy any of the Company's securities in the United States. Located in Canada's Northwest Territories, Gahcho Kue is one of the largest new diamond projects under development globally. The project consists of a cluster of kimberlites, three of which have an indicated resource of approximately 30.2 million tonnes grading at 1.67 carats per tonne (approximately 50.5 million carats) and an inferred resource of approximately 6 million tonnes grading at 1.73 carats per tonne (approximately 10.3 million carats). Mineral resources that are not mineral reserves do not have demonstrated economic viability. Qualified Person This news release has been prepared under the supervision of Carl G.
